DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0374389 A1 (“Kim”) in view of US 2020/0195955 A1 (“Drugeon”) in further view of US 2020/0322601 A1 (“Ko”).
Regarding claim 1, Kim discloses a video decoding method comprising: determining whether an intra prediction mode of a current block is a DC mode (e.g. see S310 in Fig. 5, e.g. see at least DC mode, paragraph [0094]); when the intra prediction mode of the current block is the DC mode, in a case where lengths of a height and a width of the current block are the same (e.g. see at least 16x16, paragraphs [0054], [0103]-[0104]), determining an average of upper reference samples of the current block (e.g. see at least in DC mode, the prediction block of the current block is generated using an average value of adjacent reference pixels to the current block, paragraph [0064]), which are samples of an upper adjacent block located in the upper side of the current block, and left reference samples of the current block, which are samples of a left adjacent block located in the left side of the current block (e.g. see at least upper or left pixels adjacent the current block, e.g. see at least paragraph [0053]), as a DC value (e.g. see average value, e.g. see at least paragraph [0064]), and 
Although Kim discloses in a case where the lengths of the height and width of the current block are different from each other (e.g. see at least shaped into a form other than a square, paragraphs [0054], [0103]-[0104]), it is noted Kim differs from the present invention in that it fails to particularly disclose in a case where the lengths of the height and the width of the current block are different from each other, determining a weighted average value, determined by determining an average of the upper reference samples of the current block as an upper DC value, determining an average of the left reference samples of the current block as a left DC value, and combining the upper DC value and the left DC value with a predetermined weight, as a DC value. Drugeon however, teaches in a case where the lengths of the height and the width of the current block are different from each other (e.g. see at least NO in S201 in Fig. 15), determining a weighted average value, determined by determining an average of the upper reference samples of the current block as an upper DC value, determining an average of the left reference samples of the current block as a left DC value, and combining the upper DC value and the left DC value with a predetermined weight, as a DC value (e.g. see depending YES or NO in S203, DCval is calculated as in S204 or S205, respectively; a person having ordinary skill in the art would have no difficulty recognizing this is effectively the same as weighting the result in S204 and S205 with predetermined weights 0 and 1 depending YES or NO; further, paragraph [0270] discloses weighted average value as DC value of upper and left edges of a block may be applied; finally, the calculation of sub-DC values such as shown in at least Fig. 18 that is used for weighted averaging, see at least paragraph [0321]). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kim and Drugeon before him/her, to modify the method of decoding moving pictures in intra prediction of Kim with Drugeon in order to efficiently generate the average pixel value. 
Further, although Kim discloses the current block, it is noted Kim differs from the present invention in that it fails to particularly disclose wherein the current block is obtained by, based on split direction information of a first block indicating that the first block is split vertically and split type information of the first block indicating that the first block is split using the binary split, obtaining a second block and a third block by vertically splitting the first block, obtaining a fourth block and a fifth block byRESPONSE TO THE NOTICE OF NON-COMPLIANT AMENDMENT Appln. No.: 17/051,999Attorney Docket No.: Q246585horizontally splitting the second block, and obtaining a sixth block and the current block by horizontally splitting the third block, and wherein the fourth block, the fifth block, the sixth block, and the current block are decoded according to an order of the fourth block, the fifth block, the sixth block, and the current block. Ko however, teaches wherein the current block is obtained by, based on split direction information of a first block (e.g. a coding tree unit CTU, e.g. see at least paragraph [0193]) indicating that the first block is split vertically and split type information of the first block indicating that the first block is split using the binary split, obtaining a second block and a third block by vertically splitting the first block (e.g. see BT split Vertical in Fig. 27(b) Binary tree signaling, see at least paragraphs [0197]-[0198], resulting in a second block and a third block each being vertical block Nx2N as shown in Fig. 26, see at least paragraph [0194]), obtaining a fourth block and a fifth block byRESPONSE TO THE NOTICE OF NON-COMPLIANT AMENDMENT Appln. No.: 17/051,999Attorney Docket No.: Q246585horizontally splitting the second block, and obtaining a sixth block and the current block by horizontally splitting the third block (e.g. see the vertical block may be split into two NxN nodes by horizontal binary split, e.g. see at least paragraph [0194]; thus, splitting the resulting second block and third block obtains fourth and fifth block and sixth block and the current block, respectively), and wherein the fourth block, the fifth block, the sixth block, and the current block are decoded according to an order of the fourth block, the fifth block, the sixth block, and the current block (e.g. see top to bottom scan order when the vertical block is split in horizontal direction as shown in (2), e.g. see at least paragraph [0218]; since the fourth, fifth, sixth and current blocks are obtained using horizontal block, it is clear from Ko to process from top to bottom and obviously from let to right).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Kim, Drugeon and Ko before him/her, to incorporate Ko into the method of decoding moving pictures in intra prediction of Kim as modified by Drugeon in order to increase coding and signaling efficiency. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al., US 9628790 B1, discloses Adaptive Composite Intra Prediction For Image And Video Compression 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485